Judgment affirmed, with costs. Memorandum: Upon the facts as found by the referee, the judgment restraining the defendant from competing with the plaintiffs was rightly granted. (American Ice Co. v. Meckel, *1037109 App. Div. 93; Von Bremen v. MacMonnies, 200 N. Y. 41.) The referee adopted the correct rule for the admeasurement of damages. (Present v. Glaser, 225 App. Div. 23.) All concur. (The judgment enjoins defendant from operating a gasoline station in competition with a station sold to plaintiffs by defendant.) Present — Sears, P. J., Crosby, Cunningham, Taylor and Dowling, JJ.